IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 7, 2010

              MICHAEL WARE v. HENRY STEWARD, WARDEN

                 Appeal from the Circuit Court for Lauderdale County
                      No. 6406    Joseph H. Walker, III, Judge


                No. W2010-01257-CCA-R3-HC - Filed March 25, 2011


The pro se petitioner, Michael Ware, appeals the dismissal of his petition for writ of habeas
corpus. Following our review, we affirm the order of the habeas corpus court dismissing the
petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
J OHN E VERETT W ILLIAMS, JJ., joined.

Michael Ware, Henning, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Cameron L. Hyder, Assistant
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                           FACTS

       On June 23, 2000, the petitioner entered guilty pleas in the Shelby County Criminal
Court to carjacking, especially aggravated kidnapping, and theft of property, for which he
received concurrent sentences of, respectively, ten years at thirty percent, seventeen years at
100 percent as a violent offender, and two years at thirty percent. See Michael Ware v.
Tommy Mills, Warden, No. W2007-00186-CCA-R3-HC, 2007 WL 4146219, at *1 (Tenn.
Crim. App. Nov. 21, 2007), perm. to appeal denied (Tenn. Apr. 7, 2008). Although the guilty
plea agreement is not included in the record on appeal, we surmise from the petitioner’s
argument in this current petition for writ of habeas corpus that the sentences were imposed
in accordance with his negotiated plea bargain agreement.
        In his prior petition for writ of habeas corpus, the petitioner alleged that his indictment
was defective and that the Shelby County Criminal Court lacked jurisdiction over his case
due to irregularities and deficiencies that occurred in the juvenile court proceedings that
resulted in his transfer to criminal court. Specifically, he alleged that the grand jury lacked
jurisdiction to indict him because “he was not provided an acceptance hearing or transfer
hearing and . . . an order transferring the case to Criminal Court was never entered.” Id. This
court affirmed the habeas corpus court’s dismissal of the petition, concluding that even if
there were defects in the transfer proceedings, which the petitioner had not proven, it would
not affect the criminal court’s subject matter jurisdiction because “the juvenile court’s
transfer order reflect[ed] a complete adjudication of the transfer issue” and “the claimed
defect [did] not appear on the face of the record.” Id. at *2.

       The petitioner filed the instant petition for writ of habeas corpus in the Lauderdale
County Circuit Court on May 20, 2010, alleging that his convictions were void and his
sentences illegal for the following reasons: the presiding judge of the Shelby County
Juvenile Court at the time of his transfer hearing was not licensed to practice law in the State
of Tennessee; the foreperson of the Grand Jury that returned his indictment was not qualified
to serve; his sentence was illegally enhanced in violation of Blakely v. Washington, 542 U.S.
296 (2004); and his trial counsel coerced him into pleading guilty “to offenses beyond their
respective sentencing range.” The petitioner attached a copy of his indictment to the petition,
but he did not include his judgment forms.

        On May 21, 2010, the habeas corpus court entered a detailed written order in which
it dismissed the petition on the basis that the petitioner failed to show that his convictions
were void or his sentences expired. Among other things, the court found that the indictment
was sufficient to vest jurisdiction in the trial court, that the petitioner waived any irregularity
concerning his offender classification or release eligibility by pleading guilty, that the
petitioner’s Blakely claim, even if true, would render his convictions voidable rather than
void, and that the alleged defects in the juvenile court transfer proceedings did not appear on
the face of the record and thus did not state a cognizable claim for habeas corpus relief. The
court additionally noted that the petitioner failed to attach copies of his judgments to the
petition for writ of habeas corpus, which was enough, alone, to justify summary dismissal
of the petition. On June 3, 2010, the petitioner filed a timely notice of appeal to this court.

                                          ANALYSIS

       The petitioner raises two issues on appeal, which essentially amount to an argument
that he is entitled to relief from his convictions because the presiding judge of the Shelby




                                                -2-
County Juvenile Court was not licensed to practice law 1 and the trial court failed to consider
applicable mitigating factors, including his youth at the time of the offenses, when imposing
the sentences. The State argues that the dismissal of the petition was proper both because
the petitioner failed to comply with the mandatory procedural requirements for habeas corpus
relief and because he failed to show that his convictions are void or his sentences expired.

        Whether the petitioner is entitled to habeas corpus relief is a question of law.
Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000). As such, our review is de novo with no presumption of correctness given to
the trial court’s findings and conclusions. Id.

        It is well-established in Tennessee that the remedy provided by a writ of habeas corpus
is limited in scope and may only be invoked where the judgment is void or the petitioner’s
term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007);
State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980 S.W.2d 407, 409
(Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment is “one that is facially
invalid because the court did not have the statutory authority to render such judgment.”
Summers, 212 S.W.3d at 256 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)).
A petitioner bears the burden of establishing a void judgment or illegal confinement by a
preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).

        We agree with the State that the petitioner’s failure to comply with the mandatory
procedural requirements for a habeas corpus petition is enough, alone, to justify the dismissal
of the petition. The procedural requirements for habeas corpus relief are mandatory and must
be scrupulously followed. Hickman v. State, 153 S.W.3d 16, 21 (Tenn. 2004). The formal
requirements for an application for habeas corpus relief are codified at Tennessee Code
Annotated section 29-21-107, and a trial court “may properly choose to dismiss a petition for
failing to comply with the statutory procedural requirements.” Hickman, 153 S.W.3d at 21.
In this case, summary dismissal of the petition is appropriate because the petitioner failed to
include a copy of the judgments of conviction under which he claims he is being illegally
detained. See Tenn. Code Ann. § 29-21-107(b)(2) (2000).

      We further agree that the petitioner’s allegations, even if true, do not entitle him to
habeas corpus relief. Whether the judge who presided over the Shelby County Juvenile
Court was licensed to practice law has no bearing on the criminal court’s subject matter


        1
          The petitioner acknowledges in his brief that his transfer proceedings were conducted by a special
juvenile court judge rather than the presiding judge of the juvenile court. He argues, nonetheless, that the
presiding judge’s lack of a law license should be imputed, under the theory of respondeant superior, to the
juvenile court referees and special judges that he appointed.

                                                    -3-
jurisdiction over the case. See Michael Ware, 2007 WL 4146219, at *2 (“Indeed, in Sawyers
v. State, the Tennessee Supreme Court held that ‘the absence of a transfer order cannot be
said to affect the [criminal] court’s subject matter jurisdiction, which, in a real sense, is
concurrent with that of the juvenile court as to certain offenses committed by children falling
within a specified age span.’”) (quoting Sawyers v. State, 814 S.W.2d 725, 729 (Tenn.
1991)). Furthermore, even if the sentences were not part of a negotiated plea agreement, the
trial court’s alleged failure to apply applicable mitigating factors to reduce the sentence
lengths is not a cognizable claim for habeas corpus relief. Accordingly, we affirm the habeas
corpus court’s dismissal of the petition.

                                      CONCLUSION

      Based on the foregoing authorities and reasoning, we affirm the judgment of the
habeas corpus court dismissing the petition for writ of habeas corpus.


                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                              -4-